 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326 S&P Electric and Local 701, International Brother-hood of Electrical Workers. Case 13-CA-40583 September  26, 2003 DECISION AND ORDER  BY CHAIRMAN BATTISTA, AND MEMBERS LIEBMAN AND WALSH On a charge filed by the Union on October 17, 2002, the General Counsel of the National Labor Relations Board issued a complaint on January 30, 2003, against S&P Electric, the Respondent, alleging that it has vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tions Act.  The complaint and the charge were properly served on the Respondent.  The complaint advised the Respondent that if it failed to file an answer within the 14-day time period set forth in Section 102.20 of the Board™s Rules and Regulations, all allegations in the complaint would be deemed to be admitted to be true.  On February 24, 2003, counsel for the General Counsel sent the Respondent a letter stating that the Respondent had failed to file an answer to the outstanding complaint within the time required, and that if the answer was not filed on or before March 3, 2003, a Motion for Summary Judgment would be filed with the Board.  In response to the General Counsel™s February 24, 2003 letter, on Feb-ruary 25, 2003, the Respondent, which is acting pro se in this proceeding, faxed to the General Counsel a letter substantially identical to its postcharge statement of posi-tion.  On March 3, 2003, counsel for the General Counsel notified the Respondent that this response was insuffi-cient to constitute an answer, and that a Motion for Summary Judgment would be filed if the Respondent did not file an answer to the complaint by March 6, 2003.   On March 17, 2003, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On March 19, 2003, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why the motion should not be granted.  On April 1, 2003, the Respondent timely replied to the Notice to Show Cause with a letter citing its resubmitted position statement.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Summary Judgment Section 102.20 of the Board™s Rules provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively states that unless an answer is filed within 14 days of service, ﬁall the allegations in the complaint shall be considered to be true and shall be so found by the Board.ﬂ  Further, the undisputed allegations in the General Counsel™s motion disclose that the Re-gion, by letter dated February 24, 2003, notified the Re-spondent that unless an answer was received by March 3, 2003, a Motion for Summary Judgment would be filed.  After receiving the Respondent™s February 25, 2003 let-ter, the General Counsel notified the Respondent that the letter was insufficient to constitute an answer.  In his Motion for Summary Judgment, the General Counsel states, among other things, that ﬁRespondent™s resubmis-sion of the position statement it provided during the in-vestigation in response to the Complaint does not suffice as an Answer under the Board™s Rules and Regulations.ﬂ The complaint alleges that on or about October 1, 2002, the Respondent, through Paul Fisher, caused the layoff of Terry S. Jones from E. Stone Electric because he believed Jones had engaged in union activities, and in order to discourage employees from engaging in union activities, in violation of Section 8(a)(1) and (3).   On February 25, 2003, in response to the complaint, the Respondent, acting pro se, sent a letter to the Re-gional Director substantially identical to the one it had submitted as a position statement during the investigation of the charge. The Respondent, through Fisher, states, in relevant part:  . . . I felt the need to complain to Keith Weirsma, (E. Stone™s foreman) about sub-standard performance.  My complaints were primarily caused by the performance of Terry Jones (whose name I didn™t know until receiv-ing the charge).  It seemed that I never ﬁcaughtﬂ him working at any time I arrived on the jobsite and that progress over-all seemed to have slowed distinctly with his joining the Stone crew. Coincidently, the job was at the point that utiliz-ing four (4) men could no longer be cost effective.  On 9/27, I talked to Keith regarding reducing his crew to two (2) men, and requested that he and the apprentice who was on board at the time be the one™s [sic] to continue.  The reduction was to occur imme-diately following October 4th.  Although it is not my place to reprimand or terminate another crew™s staff, I did contact Ed Stone to say that I would be ashamed to bill for one of my men, if he performed like this man does.  I observed that Mr. Jones was on the job through Wednesday, October 2nd, when paychecks were handed out.  I didn™t know of his whereabouts after that day.  As for Mr. Jones™ alle-gation that he was terminated because I blamed him for ﬁcalling Local 701ﬂ: Keith had advised me that I had been reported to Local 701 prior to Mr. Jones [sic] arrival on the job; there would be no logical 340 NLRB No. 53  S&P ELECTRIC 327way for me to blame him for any potential problems 
in that regard.   
 As noted above, the General Counsel argues that the 
Respondent™s February 25, 2003 letter does not consti-
tute an acceptable answer to the complaint allegations.  
In the circumstances presented here, we disagree.  Given 
the Respondent™s pro se status, we find that the February 
25, 2003 letter is sufficiently responsive to certain central 

complaint allegations to warrant a hearing on those is-

sues. The Board ﬁhas typically shown some leniency toward 
a pro se litigant™s efforts to comply with our procedural 
rules.ﬂ  
A.P.S. Production, 326 NLRB 1296 (1998).  Un-
der this approach, the Board has found sufficient a pro se 
respondent™s response to complaint allegations where 
that response denies the operative facts of the alleged 
unfair labor practices.  
Carpentry Contractors
, 314 
NLRB 824, 825 (1994).  Such responses by pro se re-
spondents may constitute legally sufficient ﬁanswersﬂ 
even if not so termed.  In 
Central States Xpress
, 324 
NLRB 442 (1997), the pro se respondent resubmitted its 
postcharge (precomplaint) statement of position as an 
informal answer to the complaint and expressly intended 

its postcharge statement of position to serve as an answer 
to the subsequent complaint.  The Board found the post-
charge statement of position 
acceptable in lieu of a for-
mal answer because it contained a sufficiently clear de-
nial of the operative facts of
 the unfair labor practices 
alleged in the complaint. 
Because the pro se Respondent here filed its letter on 
February 25, 2003, one day after the General Counsel 
sent its reminder letter, we find that the Respondent™s 
letter was timely.   
Although the Respondent™s letter was substantially 
identical in content to its po
stcharge precomplaint state-
ment of position, the Respondent reprinted, redated, and 
addressed the letter to counsel for the General Counsel.  
Indeed, the General Counsel concedes that the letter was 
in response to his letter of February 24.  In addition, the 
Respondent™s letter effectively denies paragraphs V(d) 

and VI of the complaint.  Pa
ragraph V(d) alleges that the 
Respondent caused Jones™ layoff because Jones had en-

gaged in, or the Respondent believed he had engaged in, 
union activities, and to discourage employees from en-
gaging in union activities.  Paragraph VI alleges that the 
Respondent™s conduct was discriminatory and violated 

Section 8(a)(1) and (3).  Moreover, the Respondent as-
serts an alternate motive for causing Jones™ layoff.  
Based on these efforts by the Respondent, we deem the 
Respondent™s letter to be an adequate response to the 
complaint as to these allega
tions.  Because the Respon-
dent has thereby denied these allegations, we deny the 
General Counsel™s Motion for Summary Judgment as to 
complaint paragraphs V(d) and VI. 
However, the complaint also contains certain allega-
tions that are left unchallenged by the Respondent.  The 

Respondent does not deny paragraphs I-IV, pertaining to 
the filing and service of the unfair labor practice charge, 
jurisdiction, and Fisher™s status as owner, supervisor, and 
agent of the Respondent.  In addition, the Respondent 
explicitly admits the allegations of paragraphs V(a) and 
(c), which allege that the Respondent subcontracted with 
E. Stone Electric to perform wo
rk on a time and material 
basis on a jobsite located at the Oak Brook Club, Oak 
Brook, Illinois, and that the Respondent caused Jones™ 
layoff.  Finally, the Respondent does not deny paragraph 
V(b), which alleges that, pursuant to the subcontracting 

arrangement described in paragraph V(a), on or about 
September 25, 2002, E. Stone Electric hired Terry S. 
Jones to perform work at the Oak Brook Club jobsite.  
Accordingly, we grant the General Counsel™s Motion for 
Summary Judgment with respect to those paragraphs in 
the complaint. 
On the entire record, the Bo
ard makes the following  
FINDINGS OF FACT 
I. JURISDICTION 
At all material times Respondent, a corporation with 
an office and place of busine
ss in Addison, Illinois (Re-spondent™s facility), has been engaged in the construction 
industry as an electrical cont
ractor.  During the past cal-
endar year, a representative period, Respondent, in con-

ducting its business operations described above, derived 
gross revenues in excess of $500,000.  During the past 
calendar year, a representative period, Respondent, in 
conducting its business operations described above, pur-
chased and received at its Addison, Illinois facility goods 
valued in excess of $50,000 directly from points outside 
the State of Illinois.  At all material times Respondent 
has been an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.  At all 
material times the Union has been a labor organization 
within the meaning of Section 2(5) of the Act.   
II.  ALLEGED UNFAIR
 LABOR PRACTICES Based on the Respondent™s failure to file a sufficient 
answer denying these allegations, we find the following: 
At all material times, Paul Fisher has held the position of 
Respondent™s owner and has been a supervisor and agent 
of Respondent within the meaning of Section 2(11) and 
(13) of the Act.  The Respondent subcontracted with E. 
Stone Electric to perform work on a time and material 
basis on a jobsite located at the Oak Brook Club, Oak 
Brook, Illinois.  Pursuant 
to the subcontracting arrange-
ment described above, on or about September 25, 2002, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328 E. Stone Electric hired Terry S.
 Jones to perform work at 
the Oak Brook Club jobsite.  On or about October 1, 
2002, Paul Fisher caused the layoff of Terry S. Jones 
from E. Stone Electric at the 
work site located at the Oak Brook Club, Oak Brook, Illinois. 
ORDER The General Counsel™s Motion for Summary Judgment 
is granted as to complaint pa
ragraphs I-IV and V(a)-(c), 
but is denied with respect to the allegations set forth in 

complaint paragraphs V(d) and VI.  This proceeding is 
remanded to the Regional Director for Region 13 for a 

hearing before an administrative law judge limited to the 
allegations set forth in complaint paragraphs V(d) and 
VI.  The administrative law ju
dge shall prepare and serve 
on the parties a decision containing findings of fact, con-
clusions of law, and recommendations based on all of the 
record evidence.  Following service of the administrative 
law judge™s decision on the parties, the provisions of 
Section 102.46 of the Board™s 
Rules shall be applicable. 
  